DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vial (US6,682,034).
Regarding claim 1, Vial teaches an apparatus (Fig. 2 and Fig. 3) for facilitating dip removal form a serving dish (where the apparatus is capable of such, where member 15 is capable of aiding in dip removal) comprising: a ramp portion (15) placed against an interior sidewall of the serving dish.
	Regarding claim 2, the ramp portion extends upwards and curves towards the center of the serving dish (Fig. 3).

Regarding claim 11, Vial teaches an apparatus (Figs. 2 and 3) for facilitating dip removal form a serving dish (where the apparatus is capable of such, where member 15 is capable of aiding in dip removal) comprising: a ramp (15) placed against an interior sidewall of the serving dish, wherein the ramp portion extends upwards and transitions into a tapered lip (24), the tapered lip curving to the center of the serving dish (Fig. 3).
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heng et al (Heng) (US20040245251).
Regarding claim 11, Heng teaches an apparatus (Fig. 1 at 24 and 30) for facilitating dip removal form a serving dish (where the apparatus is capable of such, where member 32 is capable of aiding in dip removal) comprising: a ramp (27) placed against an interior sidewall of the serving dish (Fig. 1), wherein the ramp portion extends upwards and transitions into a tapered lip (25), the tapered lip curving to the center of the serving dish (Fig. 1).

Allowable Subject Matter
Claims 4-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.